the plea agreement, as outlined above. Kossack shall comply with SCR
                115 and SCR 116, and the State Bar shall comply with SCR 121.1.
                              It is so ORDERED.



                                                            , C.J.
                                        Hardesty


                 Latanga
                Parraguirre
                                  ni                    Douglas
                                                                  ,A
                                                                                  , J.
                                                        Saitta



                Gibbons


                cc: Chair, Southern Nevada Disciplinary Board
                     Kossack Law Offices
                     Bar Counsel, State Bar of Nevada
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A